COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of G.M.M, a Child

Appellate case number:      01-20-00159-CV

Trial court case number:    2019-00022J

Trial court:                313th District Court of Harris County

       Appellant, Mother, has filed a second motion to extend time to file her appellant’s
brief. The appellate record in this accelerated appeal was completed on March 6, 2020,
when the reporter’s record was filed with this Court, thereby establishing a deadline of
March 26, 2020 for the filing of appellant’s brief. See TEX. R. APP. P. 38.6(a). On
appellant’s motion, we extended the time to file her brief to April 21, 2020. See TEX. R.
APP. P. 38.6(d). Appellee has filed a second motion, requesting a twenty-one day extension
of time to file her brief. The motion is granted.
      Appellant’s brief is due to be filed no later than May 12, 2020. Absent extraordinary
circumstances, no further extensions will be granted.
       It is so ORDERED.
Judge’s signature: ____/s/ Evelyn V. Keyes__________
                    Acting individually      Acting for the Court


Date: ____April 28, 2020____